          CASE 0:18-cv-03062-DSD-KMM Document 16 Filed 12/26/18 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                                         District of Minnesota



Jerald Boitnott,
                                                          JUDGMENT IN A CIVIL CASE
                                     Plaintiff(s),
v.                                                        Case Number:     18-cv-3062 (DSD/KMM)
TCF Banking & Savings, F.A. d/b/a TCF Bank and TCF
National Bank,
                                     Defendant(s).


     ☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
       been tried or heard and a decision has been rendered.


     IT IS ORDERED AND ADJUDGED THAT:

       1. The motion to dismiss [ECF No. 7] is granted; and
       2. The case is dismissed with prejudice.



       Date: December 26, 2018                                 KATE M. FOGARTY, CLERK

                                                                      s/Jennifer Beck
                                                          (By) Jennifer Beck, Deputy Clerk
